Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-7-1998

Iberia Foods Corp v. Romeo
Precedential or Non-Precedential:

Docket 97-5424




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Iberia Foods Corp v. Romeo" (1998). 1998 Decisions. Paper 187.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/187


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 97-5424

                    Iberia Food Corp. v. Romeo

    The following modifications have been made to the Court's
Opinion issued on July 30, 1998, to the above-entitled appeal and
will appear as part of the final version of the opinion:


     1) Page 6, last sentence in the 1st full paragraph, roughly
in the middle of the page: change "March 26, 1996 were to be" to
"March 26, 1996 order were to be" (that is, insert the word
"order" after "1996").

     2) Page 10, last sentence in 1st full paragraph, roughly in
the middle of the page, change "alleged infringers' sales" to
"alleged infringer's sales" (that is, move the apostrophe to
between the "r" and the "s").




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk

Dated: August 7, 1998